Citation Nr: 1618990	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-26 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to April 26, 2011, and a rating in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD), to include a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968, with confirmed service in the Republic of Vietnam.
  
This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida.

In connection with this appeal, the Veteran testified at a hearing before a Decision Review Officer (DRO) of the RO in January 2010 and at a hearing before the undersigned Veterans Law Judge at the RO in January 2012.  A transcript of each hearing is of record.

When the issue was before the Board in November 2012, it was remanded for further development.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

Although the Board sincerely regrets the additional delay, a remand is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to this claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Pursuant to a November 2012 Board remand, the Veteran was afforded a VA examination in April 2013 to determine the severity of his PTSD and its impact on his employability.  Following the review of the Veteran's claims files and the examination, the examiner diagnosed PTSD and alcohol abuse, unspecified.  The examiner noted that the Veteran was defensive and inconsistent, alleging that he stopped drinking and never had a problem with alcohol, but that a diagnosis of alcohol abuse was in the record.  The examiner found it was possible to differentiate what symptoms were attributable to each diagnosis but also noted that alcohol abuse led to persistent social or interpersonal problems caused or exacerbated by the effects of alcohol and occupational and social impairment was only caused by PTSD.  The Veteran reported that he stopped working in 2007 because he was too mean and irritable.  The examiner found PTSD caused anxiety and sleep impairment and opined that PTSD did not preclude light duty or sedentary employment.  Further, the examiner opined that she was unable to render an opinion on the impact of alcohol abuse on his employability due to inconsistencies but noted that the Veteran had a higher education, was assertive, did not exhibit problems with concentration, was goal-directed, alert, and fully oriented, and that there were no reported legal problems relating to his irritability or escalating behaviors when he stopped working as a teacher.

In May 2013, the Veteran contended that the April 2013 VA examiner did not review his records on employability, including statements relating to deficiencies in his job performance, and did not acknowledge that he did not drink because it interfered with his psychiatric medications.  The Veteran also contended that he had symptoms of panic attacks, memory loss, avoidance, flattened affect, anger, and that he was enrolled in anger management classes.  He further noted that he thought about suicide daily but was afraid to tell the doctors because he did not want to be institutionalized.

In light of the Veteran's contentions concerning the April 2013 examination and his May 2013 contentions that he had additional PTSD symptoms that were not accounted for in the April 2013 VA examination report, the Board has determined that the Veteran should be afforded another VA examination to determine the degree of severity of his service-connected PTSD.  Specifically, the VA examiner did not address the Veteran's symptoms of avoidance of crowds, anger, irritability, suicidal ideation, memory loss, and panic attacks when finding the Veteran was capable of light duty or sedentary employment.   

Moreover, the Board finds the April 2013 VA examination report to be inadequate because the examiner failed to provide an opinion that accounts for all evidence of record as to whether alcohol abuse is related to PTSD and its impact on the Veteran's employability.  Specifically, the Board notes that an August 2009 VA treatment record indicates that the Veteran drank alcohol to control his anxiety.  Further, the Veteran asserted that he no longer drank alcohol due to his medications.  It is unclear as to whether the examiner found alcohol abuse to be related to PTSD when concluding that alcohol abuse led to persistent social or interpersonal problems but that occupational and social impairment was only caused by PTSD.  

Further, the Board finds that the claim must also be remanded for an opinion that addresses the impact of the Veteran's PTSD on his employability that accounts for all evidence of record.  The Board notes that evidence of record indicates that the Veteran worked as a teacher for 25 years before taking medical leave and retiring due to behavioral problems.  Specifically, the Veteran's former principals noted that his teaching methods caused disputes, that sleep impairment attributed to PTSD affected his interactions with students and coworkers, and that he missed work due to PTSD.  In addition, the examiner did not address an October 2007 statement from Dr. S.K. indicating the Veteran was unable to work as a teacher due to PTSD. 

Accordingly, an additional VA examination.

Finally, the Veteran reported receiving Social Security Administration (SSA) disability benefits beginning in 2007 or 2008 at his April 2013 VA examination.  In August 2013, the Veteran reiterated that he received SSA disability benefits when he left his teaching position in 2007.  The Board notes that the record does not show that the Veteran's SSA records have been requested.  Since records in possession of the SSA could be supportive of the claim on appeal, further development to obtain such documentation is also in order.

The Board notes that if the evidence shows that the Veteran's PTSD is so severe as to preclude all forms of substantially gainful employment and the Veteran does not meet the minimum schedular criteria for a total rating based on individual unemployability, the RO or the Appeals Management Center (AMC) should forward the case to the Director of the VA Compensation Service for extra-schedular consideration.

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issue on appeal, including VA treatment records for the period from May 2013 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal, to include VA treatment records for the time period from May 2013 to the present.

2. The RO or the AMC should undertake appropriate development to obtain a copy of any SSA disability determination for the Veteran and any records associated with the determination.

3. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of his service-connected PTSD and the impact of the disability on the Veteran's employability.  The examination should be performed by a person other than the individuals who performed the February 2010 and April 2013 examinations. 

All pertinent evidence of record should be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

In addition, the examiner should be requested to state an opinion as to whether alcohol dependency or abuse has been present during the period of the claim, and if so, whether it was caused or permanently worsened by PTSD.  

The examiner should also state an opinion as to whether there is a 50 percent or better probability that the Veteran's PTSD and any associated alcohol use disorder are sufficient by themselves to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.  

The rationale for the opinion should also be provided.

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issue on appeal.  If it is determined that the service-connected disability is sufficient to preclude all forms of substantially gainful employment and the Veteran does not meet the schedular criteria for a total rating based on individual unemployability, the RO or the AMC should forward the case to the Director of the VA Compensation Service for extra-schedular consideration.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




